—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 24, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because she did not file a valid original claim.
Claimant was injured while on duty as a police officer on January 26, 1992 and subsequently received salary continuation payments pursuant to General Municipal Law § 207-c. Although claimant returned to light-duty work for a period of time after her injury, she did not perform any services for her employer after August 26,1994. After seven weeks of temporary employment with another employer, claimant applied for unemployment insurance benefits on October 30,1995. Because claimant had performed no services as a police officer in the 52 weeks prior to her claim for benefits, the Unemployment Insurance Appeal Board found that claimant lacked sufficient weeks of employment in the base period of her claim to file a valid original claim for benefits (see, Labor Law § 524). The Board further found that payments made by the employer pursuant to General Municipal Law § 207-c did not constitute workers’ compensation benefits which would have had the effect of extending claimant’s base period pursuant to Labor Law § 527 (3). Inasmuch as the Board’s interpretation and construction of Labor Law § 527 (3) cannot be said to be irrational or unreasonable, we affirm the Board’s finding that claimant was ineligible to receive benefits (see, Matter of Gagnier [Hartnett], 174 AD2d 3, 5, lv denied 79 NY2d 758).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.